DETAILED CORRESPONDENCE
Acknowledgements
This office action is in response to the application filed 3/6/2020.
Claims 1-20 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5 and 11-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 4 recites “the body”.   There is insufficient antecedent basis for this limitation in the claim, claim 1 recites a base.
Claim 11 recites “the body”.  There is insufficient antecedent basis for this limitation in the claim, claim 1 recites a base.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Porst (DE 3642459 A1) (machine translation attached).
Re claim 1, Porst discloses a lifter (ref. 2) for a laundry treating apparatus (abstract), the lifter comprising: 
a base (ref. 3) made of plastic (abstract, claim 1 “made of plastic”), the base including a first side (ref. 3’) which is configured to be coupled to an inner circumferential surface of a drum (see figs. 2-3); and 
a cover (ref. 7) made of metal (p.2 ¶ 12 “wall part is made of metal), the cover being configured to be coupled to a second side of the base and to protrude away from the inner circumferential surface of a drum when coupled to the base (see figs. 2-3), 
wherein the base is positioned between the inner circumferential surface of the drum and the cover (see figs. 2-3).
Porst does not explicitly disclose “stainless steel”, however, the selection of a known material based on its suitability for its intended use, i.e. the selection of stainless steel in laundry wet applications, is prima facie to one of ordinary skill in the art, at the time of filing, for durability, aesthetics and/or corrosion resistance.  See MPEP 2144.07.
Re claim 18-19; Porst further discloses wherein the base further includes a boss (ref. 12’), and a screw (p. 2 ¶ 12 screw elements) is inserted through a hole in the inner circumferential surface of the drum and into the boss to fix the base to the inner circumferential surface of the drum (p. 2 ¶ 12 lug 12’ for the drum shell 1’ engaging screw elements); wherein the boss extends between the first side and the second side of the base (see fig. 2 12’ forms on both first side and second side)

Claims 2-3, 11-14, 16-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Porst (DE 3642459 A1) (machine translation attached), as applied above, in view of Kim (US 7,827,830 B2) (cited by Applicant).
Re claim 2¸ Porst discloses as shown above, but does not explicitly disclose wherein the base includes a hook at the first side of the base and that protrudes toward the inner circumferential surface of the drum, and wherein the hook is configured to be inserted into a hole provided in the inner circumferential surface of the drum to mount the base to the inner circumferential surface of the drum.  However, Kim discloses it is well-known in the laundry machine art (abstract) to provide the base (ref. 30) includes a hook (ref. 36 see fig. 8) at the first side2 of the base and that protrudes toward the inner circumferential surface of the drum (figs. 2, 8), and wherein the hook is configured to be inserted into a hole (ref. 22 see fig. 5) provided in the inner circumferential surface of the drum to mount the base to the inner circumferential surface of the drum.
At the time of filing, it would have been obvious to one of ordinary skill in the art to modify the base of Porst to further include a hook for insertion into a hole of the drum, as suggested by Kim, in order to enable easy mounting of the lifter to the drum.
Re claim 3, Porst further discloses wherein the base includes a coupling groove (ref. 8, 8’) having a predetermined depth and is positioned at the second side of the base, and the cover includes a lip (bottom edge ref. 7’, 7’’) that is configured to be received in the coupling groove.
Re claims 11-14 and 16-17¸ Kim further discloses wherein the base includes at least one inlet (fig. 8 region  below ref. 37, generally ref. 37a leading to ref. 34) that is configured to overlap an opening (ref. 47) through the inner circumferential surface of the drum (see fig. 4), wherein the cover (ref. 40) protrudes away from the body to have a streamlined shape and to define an interior space (see fig. 4), wherein the at least one inlet of the base is configured to direct water received via the opening through the inner circumferential surface of the drum to the interior space of the cover (see fig. 4), and wherein 
Re claim 20, wherein the base includes a plurality of hooks (ref. 37) at the first side of the base and that protrudes toward the inner circumferential surface of the drum (see figs 8), and wherein the plurality of hooks are configured to be inserted into first portions of a plurality of holes (ref. 22 see fig. 5) provided in the inner circumferential surface of the drum, and then the base is slid in an axial direction of the drum to move the hooks from the first portions of the plurality of holes to second portions of the plurality of holes to mount the base to the drum, the second portions being thinner than the first portions in a circumferential direction of the drum (see fig. 5).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Porst (DE 3642459 A1) (machine translation attached) in view of Kim (US 7,827,830 B2) (cited by Applicant), as applied above, and further in view of Cho et al. (US 2007/0017259 A1) (cited by Applicant).
Re claim 4, Porst/Kim discloses as shown above and Porst or Kim further discloses wherein the cover protrudes away from the body [base] to have a streamlined shape and to define an interior space (Porst see fig. 3; Kim see fig. 4), but does not explicitly disclose a plurality of tabs that protrude along the lip of the cover.  However, Cho discloses it is known in the laundry treatment art (abstract) to provide the cover (ref. 120) includes: a plurality of tabs (ref. 124 see fig. 7a and 8) that protrude along the lip of the cover.
At the time of filing, it would have been obvious to one of ordinary skill in the art to modify the cover of Porst/Kim to further include a plurality of tab along the lip of the cover, as suggested by Cho, in order to positively secure the cover to the base.

Claims 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Porst (DE 3642459 A1) (machine translation attached) in view of Kim (US 7,827,830 B2) (cited by Applicant), as applied above, and further in view of Bobed (US 2009/0120139 A1) (cited by Applicant).  
Re claims 6-10, Porst/Kim discloses as shown above but does not explicitly disclose wherein the base includes at least one shield at the first surface of the base, and wherein the at least one shield is configured to cover a portion of the hole in the circumferential surface of the drum when the base is mounted on the circumferential surface of the drum.  However, Bobed discloses it is known in the laundry treatment apparatus art (abstract) to provide the base (ref. 10) includes at least one shield (ref. 12 fig. 2) at the first surface of the base, and wherein the at least one shield is configured to cover a portion of the hole (ref. 4) in the circumferential surface of the drum when the base is mounted on the circumferential surface of the drum (see figs. 1 and 4, ¶ [0017] receptacles 4 covered by protrusion base Re claim 7, wherein the at least one shield is positioned such that when the hook is inserted into a first portion of the hole and then the base is slid in a direction to move the hook from the first portion of the hole to a second portion of the hole to mount the base to the inner circumferential surface of the drum, the at least one shield is positioned to cover the first portion of the hole (see figs. 1-4, ¶ [0017]); Re claim 8, wherein the base includes a plurality of the shields (see fig. 1) that are spaced apart from each other and positioned along a trailing edge of the first20DOCKET NO.: P-1484.04 surface of the base with respect to a rotational direction of the drum (see fig. 1 shields on both sides, so some must satisfy trailing edge with respect to rotational direction of the drum, not to mention most drums rotate in both directions); Re claim 9, wherein the hook has a ring shape (see fig. 2 shape of ref. 5 with surface of ref. 12 forming a partial ring), and is configured to be inserted into the hole of the drum and then slid in a direction (see fig. 3) to concurrently contact the inner circumferential surface and an outer circumferential surface of the drum (expected or obvious to make it a “tight” fit to prevent movement); Re claim 10, wherein the hook has a width that is smaller than a width of the hole of the drum (see fig. 3).
At the time of filing, it would have been obvious to one of ordinary skill in the art to modify the base of Porst/Kim to further include a shield for covering the hole, as suggested by Bobed, in order to facilitate assembly and provide coupling with minimized gaps (Bobed ¶ [0016]-[0017]).

19DOCKET NO.: P-1484.04 Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Porst (DE 3642459 A1) (machine translation attached) in view of Kim (US 7,827,830 B2) (cited by Applicant), as applied above, and further in view of Kegler et al. (US 2014/0366587 A1).
Re claim 15
At the time of filing, it would have been obvious to one of ordinary skill in the art to modify the lifter cover of Porst/Kim to have an s-shape, as suggested by Kegler, in order to provide a nonlinear curve for defining a plurality of water lifting and agitating cavities.

Allowable Subject Matter
Claim 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  The prior art of record does not teach or suggest further comprising a plurality of holes that are formed along the coupling groove, wherein each of the plurality of tabs is configured to be inserted into a corresponding one of the plurality of holes and then bent to couple the base to the cover, in the context of claim 5.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN LEE whose telephone number is (571)270-7299.  The examiner can normally be reached on M-F 8:30am to 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 


KEVIN G. LEE
Examiner
Art Unit 1711



/KEVIN G LEE/Examiner, Art Unit 1711